DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leclerc et al. (U.S. Patent Application Publication 2013/0250184) in view of Dowling et al. (WO 02/101702 A2).
Regarding claim 1, Leclerc et al. discloses a system, comprising: a plurality of projector units (Fig. 10A - projectors 22a, 22b), each configured to transmit electromagnetic signals (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment); a plurality of wearable receiving units (Figs. 10A and 10B - receiving units 32), each configured to receive electromagnetic signals transmitted by at least one of the plurality of projector units (Fig. 10A - projectors 22a, 22b), to process received electromagnetic signals, and to manifest a change in state as a result of the processing the received electromagnetic signals (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment); a controller unit, for controlling the plurality of projector units to transmit electromagnetic signals  to the plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); and at least one computer processor, programmed to: access data describing a physical setting in which the plurality of projector units are to transmit electromagnetic signals to the plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); receive input from a user, the input specifying at least one parameter relating to transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting (Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium); generate information defining a visual simulation which, when presented to the user, depicts on a graphical user interface a simulated result of the wearable receiving units processing electromagnetic signals transmitted by the projector units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); and produce control data, using the input received from the user, for use by the controller unit in controlling the plurality of projector units to transmit electromagnetic signals to the plurality of wearable receiving units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).  However, Leclerc et al. discloses the actual implementation of the distributed manifestation, but fails to disclose a plurality of projector units, each configured to directionally transmit electromagnetic signals; at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: receive input from the user, the input specifying at least one parameter relating to the shape, strength, focus and/or zoom of planned directional transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting during the forthcoming distributed manifestation; and produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation.  
Referring to the Dowling et al. reference, Dowling et al. discloses a system, comprising: a plurality of projector units, each configured to directionally transmit electromagnetic signals (Figs. 14 and 16; page 14, line 29 – page 15, line 1 – transmitter 1408 may be used to transmit wireless control signals 1410 in a particular direction (e.g., unidirectional), in a range of directions or in all directions (e.g., omni-directional) – the control signals 1410 may be any wireless transmission such as radio frequency, infrared, microwave, electromagnetic, acoustic or other wireless transmission; page 29, lines 19-23 – transmitting the control signals may involve transmitting directional or omni-directional wireless control signals – in an embodiment, a plurality of such light systems may be provided and a directional control signal may be communicated to a portion of the plurality of light systems to produce an effect, pattern, image or other light pattern – the light systems that receive the directional control signal may be instructed, through the control signal, to execute certain lighting programs or activate or deactivate the light system); at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: receive input from the user, the input specifying at least one parameter relating to the shape, strength, focus and/or zoom of planned directional transmissions of electromagnetic signals by the plurality of projector units to the plurality of receiving units in the physical setting during the forthcoming distributed manifestation (Figs. 14 and 16; page 14, line 29 – page 15, line 1 – transmitter 1408 may be used to transmit wireless control signals 1410 in a particular direction (e.g., unidirectional), in a range of directions or in all directions (e.g., omni-directional) – the control signals 1410 may be any wireless transmission such as radio frequency, infrared, microwave, electromagnetic, acoustic or other wireless transmission; page 29, lines 19-23 – transmitting the control signals may involve transmitting directional or omni-directional wireless control signals – in an embodiment, a plurality of such light systems may be provided and a directional control signal may be communicated to a portion of the plurality of light systems to produce an effect, pattern, image or other light pattern – the light systems that receive the directional control signal may be instructed, through the control signal, to execute certain lighting programs or activate or deactivate the light system); and produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation (Figs. 6 and 16; page 14, line 23 – page 15, line 26 - in an embodiment, configuration information such as the configuration file 500 may be generated using a program executed on a processor – referring to Fig. 6, the program may run on a computer 600 with a graphical user interface 612 where a representation of an environment 602 can be displayed, showing light systems 102, lit surfaces 107 or other elements in a graphical format – representations of lights, lighted surfaces or other systems may then be presented in the interface 612 and locations can be assigned to the system – with all of the light systems 102 in predetermined positions, as identified in the configuration file 500, the representation of the explosion can be played in the room by the light system and or another system such as a sound system; page 17, lines 16-20 – the information or control signals may also be stored in memory, electronic or otherwise, to be retrieved at a later time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one computer processor configured to enable a user to design a forthcoming distributed manifestation that includes directionally transmitted electromagnetic signals as disclosed by Dowling et al. in the system disclosed by Leclerc et al. in order to create an enhanced experience for the attendees of the event.
25Regarding claim 2, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to access data defining a location of each of the plurality of projector units within the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).
Regarding claim 3, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to receive input relating to at least one of: degradation of an electromagnetic signal transmitted by one or more of the 5plurality of projector units over distance, an optics component used by one or more of the plurality of projector units, a strength of a transmission by one or more of the plurality of projector units, and a likelihood that an electromagnetic signal reaches one or more of the plurality of wearable receiving units (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; Dowling et al.: Figs. 14 and 16; page 14, line 29 – page 15, line 1 – transmitter 1408 may be used to transmit wireless control signals 1410 in a particular direction (e.g., unidirectional), in a range of directions or in all directions (e.g., omni-directional) – the control signals 1410 may be any wireless transmission such as radio frequency, infrared, microwave, electromagnetic, acoustic or other wireless transmission; page 29, lines 19-23 – transmitting the control signals may involve transmitting directional or omni-directional wireless control signals – in an embodiment, a plurality of such light systems may be provided and a directional control signal may be communicated to a portion of the plurality of light systems to produce an effect, pattern, image or other light pattern – the light systems that receive the directional control signal may be instructed, through the control signal, to execute certain lighting programs or activate or deactivate the light system).
Regarding claim 4, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to receive input relating to a plurality of zones within the physical setting and a number of wearable receiving units which are to reside in each of the plurality of zones (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).  
Regarding claim 5, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to: receive input defining processing to be performed by one or more of the plurality of wearable receiving units upon receipt of at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium); and generate information defining a visual simulation which, when presented, depicts on the graphical user interface the one or more wearable receiving units performing the processing in response to receiving the at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 6, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to generate information defining a visual simulation which, when presented, depicts on the graphical user interface a result of processing performed by the plurality of wearable receiving units in response to receiving electromagnetic signals having wavelengths in a non-visible portion of the spectrum (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing).
Regarding claim 7, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least one computer processor is programmed to generate information defining a simulation which, when presented, depicts on the graphical user interface visible light being projected by at least one of the projector units toward the wearable receiving units in the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing). 
Regarding claim 8, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein at least one of the plurality of projector units is configured to change position while transmitting electromagnetic signals, thereby transmitting the electromagnetic signals to different wearable receiving units in the physical setting over time, and the at least one computer processor is programmed to receive input defining a manner in which the at least one projector unit is to change position while transmitting electromagnetic signals (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 9, Leclerc et al. discloses a method of defining a manner in which a plurality of projector units (Fig. 10A - projectors 22a, 22b) are to transmit, in a physical setting, electromagnetic signals (26, 26a, 26b) to a plurality of wearable receiving units (Figs. 10A and 10B - receiving units 32) each configured to process at least one received electromagnetic signal and to manifest a change in state as a result of the processing (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment), the method comprising acts of: (A) at least one computer accessing data describing the physical setting in which a plurality of projector units are to transmit electromagnetic signals to a plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); (B) the at least one computer receiving input from a user specifying at least one parameter relating to transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting (Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium); (C) the at least one computer generating information defining a visual simulation which, when presented to the user, depicts on a graphical user interface a simulated result of the wearable receiving units processing electromagnetic signals transmitted by from the projector units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); and (D) the at least one computer producing control data, using the input received in the act (B), for use by a controller unit (14) in controlling the plurality of projector units to transmit electromagnetic signals to the plurality of wearable receiving units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).  However, Leclerc et al. discloses the actual implementation of the distributed manifestation, but fails to disclose a plurality of projector units, each configured to directionally transmit electromagnetic signals; at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: receive input from the user, the input specifying at least one parameter relating to the shape, strength, focus and/or zoom of planned directional transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting during the forthcoming distributed manifestation; and produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation.  
Referring to the Dowling et al. reference, Dowling et al. discloses a method, comprising: a plurality of projector units, each configured to directionally transmit electromagnetic signals (Figs. 14 and 16; page 14, line 29 – page 15, line 1 – transmitter 1408 may be used to transmit wireless control signals 1410 in a particular direction (e.g., unidirectional), in a range of directions or in all directions (e.g., omni-directional) – the control signals 1410 may be any wireless transmission such as radio frequency, infrared, microwave, electromagnetic, acoustic or other wireless transmission; page 29, lines 19-23 – transmitting the control signals may involve transmitting directional or omni-directional wireless control signals – in an embodiment, a plurality of such light systems may be provided and a directional control signal may be communicated to a portion of the plurality of light systems to produce an effect, pattern, image or other light pattern – the light systems that receive the directional control signal may be instructed, through the control signal, to execute certain lighting programs or activate or deactivate the light system); at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: receive input from the user, the input specifying at least one parameter relating to the shape, strength, focus and/or zoom of planned directional transmissions of electromagnetic signals by the plurality of projector units to the plurality of receiving units in the physical setting during the forthcoming distributed manifestation (Figs. 14 and 16; page 14, line 29 – page 15, line 1 – transmitter 1408 may be used to transmit wireless control signals 1410 in a particular direction (e.g., unidirectional), in a range of directions or in all directions (e.g., omni-directional) – the control signals 1410 may be any wireless transmission such as radio frequency, infrared, microwave, electromagnetic, acoustic or other wireless transmission; page 29, lines 19-23 – transmitting the control signals may involve transmitting directional or omni-directional wireless control signals – in an embodiment, a plurality of such light systems may be provided and a directional control signal may be communicated to a portion of the plurality of light systems to produce an effect, pattern, image or other light pattern – the light systems that receive the directional control signal may be instructed, through the control signal, to execute certain lighting programs or activate or deactivate the light system); and produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation (Figs. 6 and 16; page 14, line 23 – page 15, line 26 - in an embodiment, configuration information such as the configuration file 500 may be generated using a program executed on a processor – referring to Fig. 6, the program may run on a computer 600 with a graphical user interface 612 where a representation of an environment 602 can be displayed, showing light systems 102, lit surfaces 107 or other elements in a graphical format – representations of lights, lighted surfaces or other systems may then be presented in the interface 612 and locations can be assigned to the system – with all of the light systems 102 in predetermined positions, as identified in the configuration file 500, the representation of the explosion can be played in the room by the light system and or another system such as a sound system; page 17, lines 16-20 – the information or control signals may also be stored in memory, electronic or otherwise, to be retrieved at a later time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one computer processor configured to enable a user to design a forthcoming distributed manifestation that includes directionally transmitted electromagnetic signals as disclosed by Dowling et al. in the method disclosed by Leclerc et al. in order to create an enhanced experience for the attendees of the event.
Regarding claim 10, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (A) comprises accessing data defining a location where each of the plurality of projector units are to reside within the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).
Regarding claim 11, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (B) comprises receiving input relating to at least one of: degradation of an electromagnetic signal transmitted by one or more of the plurality of projector units over distance, an optics component used by one or more of the plurality of projector units, a strength of a transmission by one or more of the plurality of projector units, and a likelihood that an electromagnetic signal reaches one or more of the plurality of wearable receiving units  (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; Dowling et al.: Figs. 14 and 16; page 14, line 29 – page 15, line 1 – transmitter 1408 may be used to transmit wireless control signals 1410 in a particular direction (e.g., unidirectional), in a range of directions or in all directions (e.g., omni-directional) – the control signals 1410 may be any wireless transmission such as radio frequency, infrared, microwave, electromagnetic, acoustic or other wireless transmission; page 29, lines 19-23 – transmitting the control signals may involve transmitting directional or omni-directional wireless control signals – in an embodiment, a plurality of such light systems may be provided and a directional control signal may be communicated to a portion of the plurality of light systems to produce an effect, pattern, image or other light pattern – the light systems that receive the directional control signal may be instructed, through the control signal, to execute certain lighting programs or activate or deactivate the light system). 
Regarding claim 12, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (B) comprises receiving input specifying a plurality of zones within the physical setting and a number of wearable receiving units which are to reside in each of the plurality of zones (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium).  
Regarding claim 13, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (B) comprises receiving input defining processing to be performed by one or more of the plurality of wearable receiving units in response to receiving at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium), and the act (C) comprises generating information defining a simulation which, when presented, depicts on the graphical user interface the processing performed by the one or more of the plurality of wearable receiving units in response to receiving the at least one electromagnetic signal (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 14, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (C) comprises generating information defining a simulation which, when presented, depicts on the graphical user interface a result of processing performed by the plurality of wearable receiving units in response to receiving electromagnetic signals having wavelengths in a non-visible portion of the spectrum (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing).
Regarding claim 15, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein the act (C) comprises generating information defining a simulation which, when presented, depicts on the graphical user interface visible light being projected toward the wearable receiving units in the physical setting (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 16, Leclerc et al. in view of Dowling et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein at least one of the plurality of projector units is configured to change position while transmitting electromagnetic signals, thereby transmitting the electromagnetic signals to different wearable receiving units in the physical setting over time, and the act (B) comprises receiving input defining a manner in which the at least one projector unit is to change position while transmitting electromagnetic signals (Leclerc et al.: Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).
Regarding claim 17, Leclerc et al. discloses at least one computer-readable storage medium having instructions recorded thereon which, when executed by at least one computer, cause the at least one computer to perform a method of defining a manner in which a plurality of projector units (Fig. 10A - projectors 22a, 22b) are to transmit, in a physical setting, electromagnetic signals to a plurality of wearable receiving units (Figs. 10A and 10B - receiving units 32) each configured to process at least one received electromagnetic signal and to manifest a change in state as a result of the processing (paragraphs [0012]-[0014] - the projection system is for providing a distributed manifestations within an environment - the projection system comprises a data generator, a projector and a plurality of receiving units distributed within an environment), the method comprising acts of: (A) accessing data describing the physical setting in which a plurality of projector units are to transmit electromagnetic signals to a plurality of wearable receiving units (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); (B) receiving input from a user specifying at least one parameter relating to transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting (Figs. 9A and 9B; Figs. 10A and 10B - a user is a person using the computer 14 in Fig. 10A; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0064] - it will be readily understood that the projector may further include any number of optical components as required by the particular design of the device in order to further shape, direct or focus the electromagnetic light signals; paragraph [0080] - these types of components advantageously allow users to interact with the projection system, and thus with other units of the system - for example, some of the receiving units 32 can be provided with microphones, allowing the units 32 to autonomously control their state, in addition to change state in response to signals sent by the projector 22; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium); (C) generating information defining a visual simulation which, when presented to the user, depicts on a graphical user interface a simulated result of the wearable receiving units processing electromagnetic signals transmitted by from the projector units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing); and (D) producing control data, using the input received in the act (B), for use by a controller unit in controlling the plurality of projector units to transmit electromagnetic signals to the plurality of wearable receiving units in the physical setting according to the at least one parameter (Figs. 9A and 9B; Figs. 10A and 10B; paragraph [0013] - the data generator for generating a plurality of data sets of associated state data and spatial coordinate data - the projector is in communication with the data generator for receiving the data sets therefrom; paragraph [0014] - the plurality of receiving units is distributed within the environment - each receiving unit is provided with a receiver for receiving one of the electromagnetic signals when the receiving unit is positioned in the corresponding target location - each of the receiving units is also adapted to perform a change of state in response to the state data; paragraph [0043] - the data generator 14 can be a computer, a data server or any type of device provided with memory 60 and a processor 62, able to store and transmit data to the projector 22 - the data sets generated by the data generator 14 can include real-time state changes, cues or sequences of state changes to be executed by receiving units 32 located at a specific target location within the environment; paragraph [0049] - the electromagnetic signals 26 have a wavelength within the infrared spectrum - other wavelengths may be considered without departing from the scope of the present invention; paragraph [0087] - the projection system is deployed in an auditorium - individuals within the crowd are provided with receiving units 32 - in this example, the receiving unit is a piece of clothing provided with IR receivers 34 and the changing components 54 is an array of LEDs of different colors, embedded with the piece of clothing; paragraphs [0088] and [0089] - according to the data received, the projectors 22a, 22b send different signals 26 depending of the location towards which their beam is directed - a projector can simultaneously send different signals to different portions (or target locations) of the crowd - the clothing of a given individual will behave differently, depending on its location within the auditorium; paragraph [0090] - the combined effects of the lighted clothing will create a visual display within the crowd - in other words, each individual in the crowd becomes a pixel, the crowd forming a giant display allowing images to be projected on it, thanks to the receiving elements 32 they are wearing).  However, Leclerc et al. discloses the actual implementation of the distributed manifestation, but fails to disclose a plurality of projector units, each configured to directionally transmit electromagnetic signals; at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: receive input from the user, the input specifying at least one parameter relating to the shape, strength, focus and/or zoom of planned directional transmissions of electromagnetic signals by the plurality of projector units to the plurality of wearable receiving units in the physical setting during the forthcoming distributed manifestation; and produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation.  
Referring to the Dowling et al. reference, Dowling et al. discloses a method, comprising: a plurality of projector units, each configured to directionally transmit electromagnetic signals (Figs. 14 and 16; page 14, line 29 – page 15, line 1 – transmitter 1408 may be used to transmit wireless control signals 1410 in a particular direction (e.g., unidirectional), in a range of directions or in all directions (e.g., omni-directional) – the control signals 1410 may be any wireless transmission such as radio frequency, infrared, microwave, electromagnetic, acoustic or other wireless transmission; page 29, lines 19-23 – transmitting the control signals may involve transmitting directional or omni-directional wireless control signals – in an embodiment, a plurality of such light systems may be provided and a directional control signal may be communicated to a portion of the plurality of light systems to produce an effect, pattern, image or other light pattern – the light systems that receive the directional control signal may be instructed, through the control signal, to execute certain lighting programs or activate or deactivate the light system); at least one computer processor configured to enable a user to design a forthcoming distributed manifestation, the at least one computer processor being programmed to: receive input from the user, the input specifying at least one parameter relating to the shape, strength, focus and/or zoom of planned directional transmissions of electromagnetic signals by the plurality of projector units to the plurality of receiving units in the physical setting during the forthcoming distributed manifestation (Figs. 14 and 16; page 14, line 29 – page 15, line 1 – transmitter 1408 may be used to transmit wireless control signals 1410 in a particular direction (e.g., unidirectional), in a range of directions or in all directions (e.g., omni-directional) – the control signals 1410 may be any wireless transmission such as radio frequency, infrared, microwave, electromagnetic, acoustic or other wireless transmission; page 29, lines 19-23 – transmitting the control signals may involve transmitting directional or omni-directional wireless control signals – in an embodiment, a plurality of such light systems may be provided and a directional control signal may be communicated to a portion of the plurality of light systems to produce an effect, pattern, image or other light pattern – the light systems that receive the directional control signal may be instructed, through the control signal, to execute certain lighting programs or activate or deactivate the light system); and produce control data, using the input received from the user, for later use by the controller unit in producing the forthcoming distributed manifestation (Figs. 6 and 16; page 14, line 23 – page 15, line 26 - in an embodiment, configuration information such as the configuration file 500 may be generated using a program executed on a processor – referring to Fig. 6, the program may run on a computer 600 with a graphical user interface 612 where a representation of an environment 602 can be displayed, showing light systems 102, lit surfaces 107 or other elements in a graphical format – representations of lights, lighted surfaces or other systems may then be presented in the interface 612 and locations can be assigned to the system – with all of the light systems 102 in predetermined positions, as identified in the configuration file 500, the representation of the explosion can be played in the room by the light system and or another system such as a sound system; page 17, lines 16-20 – the information or control signals may also be stored in memory, electronic or otherwise, to be retrieved at a later time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least one computer processor configured to enable a user to design a forthcoming distributed manifestation that includes directionally transmitted electromagnetic signals as disclosed by Dowling et al. in the method disclosed by Leclerc et al. in order to create an enhanced experience for the attendees of the event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 10, 2022